Title: To Thomas Jefferson from Martha Jefferson Randolph, 20 March 1807
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                        
                            My Dearest Father
                            
                            Edgehill March 20. 1807.
                        
                        I am very uneasy at the account you give of your own health. you would not set out of course whilst in any
                            danger of the head ach but if otherwise indisposed from cold or the fatigues of the session it would be better to defer
                            your journey, as the roads are in a state not to be concieved. the carts have not arrived yet; Davy broke down near orange
                            court house and past by on horse-back to get the waggon to go down for his load. they could not have proceeded but for the
                            circumstance of being able to double their team by being together, at the bad places some days they only came 6 miles.
                            to give you a Still better idea of the labours which await you, Mr Carr told me of their putting 9 horses to one waggon;
                            finally they had to take out the load and prize out 2 of the horses who mired. if you determine to venture your self my
                            dear Father which I think myself will be imprudent untill you feel quite recovered, yet would it be very improper for Mr
                            Randolph whose fear of detaining you may make him venture upon it sooner than prudence would authorise. if you come
                            shortly pray advise him to stay untill thoroughly recruited. I know it will put him more at his ease and your servants are
                            so attentive that he will be as well attended to as if you were with him I mention this merely to put you both entirely
                            at your ease I know he would rather be left than detain you one moment, or set off himself sooner than entirely prudent.
                            pray take care of your self, your constitution is not adequate to the labours of your place. I look forward to the 2
                            remaining years with more anxiety than I can express. those past with what joy shall I hail that return which will be
                            followed by no sepparation. I make no exception when I say the first and most important object with me will be the dear
                            and sacred duty of nursing and chearing your old age, by every endearment of filial tenderness. my fancy dwells with
                            rapture upon your image seated by your own fire side surrounded by your grand children contending for the pleasure of
                            waiting upon you. every age has its pleasures, with health I do not know whether youth is to be regretted. I have been very
                            much delighted with a tract of Cicero’s upon that subject; he has certainly seen it in its true light, as a harbour from
                            the cares and storms of life to which the turbulence of the passions expose us in youth. adieu My Dearest Father, once
                            more pray take care of your precious health and believe me with unalterable tenderness yours
                        
                            M. R.
                        
                        
                            Jonas has just arrived. I think it will be better for us to go to Monticello before you come as soon as
                                that is determined upon I shall regulate my motions accordingly
                        
                    